696 N.W.2d 786 (2005)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Robert J. MILLER, a Minnesota Attorney, Registration No. 73428.
No. A04-1622.
Supreme Court of Minnesota.
May 23, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Robert J. Miller has committed professional misconduct warranting public discipline, namely, failing to provide timely and diligent representation to his clients in two different matters, failing to adequately communicate with the client in one of those matters, and failing to cooperate in the disciplinary proceedings, in violation of Minn. R. Prof. Conduct 1.1, 1.3, 1.4, 3.2 and 8.1(a)(3) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand, immediate transfer to permanent retired status, and payment of $900 in costs and disbursements pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Robert J. Miller is publicly reprimanded and is placed on permanent retired status effective immediately. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT:
/s/Russell A. Anderson Associate Justice